Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11, 13, and 15 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 April 2022 has been considered by the examiner.
Claim Objections
In view of the amendments to the claims, the previous objection to claim 1 is hereby withdrawn.
Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejection of claim 8 under 35 USC 112(b) is hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 6-7 of the remarks, filed 4 April 2022, with respect to the rejections of claim 1 under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-11 and 13 under 35 USC 103 have been withdrawn. 
Claim 12 has been canceled, therefore, the previous rejections of claim 12 under 35 USC 103 are moot.
REASONS FOR ALLOWANCE
Claims 1-11, 13, and 15 are allowable.
The following is the examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a retroreflecting article having a light incidence surface, comprising: a retroreflecting layer, the retroreflecting layer retroreflecting at least a portion of near-infrared light and a contrast reduction layer disposed nearer the light incidence surface than the retroreflecting layer, wherein the retroreflecting article shows a spatially variant pattern when interrogated with near-infrared light, the contrast reduction layer reducing the contrast of the spatially variable pattern, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-11, 13, and 15 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872          

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872